 POULTRYENTERPRISES,INC.211All ouremployees are free to become or remain members of the above-namedunion or any other labor organization except to the extent that this right maybe affected by an agreement in conformity with Section 8 (a) (3) of the amendedAct.Dated ----------------PARMA WATER LINTER COMPANY,Employer.By ----------------------------------(Representative)(Title)This notice must remain posted 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.POULTRY ENTERPRISES,INC.andAMALGAMATEDMEATCUTIM34 &BUTCHER WORKMEN OF NORTH AMERICA,LOCAL442,A.F. OFL.CaseNo. 10-CA-1!23.January 14, 1953Decision and OrderOn July 9, 1952, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.'TheGeneral Counsel and the Union filed no exceptions.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed 3The Board has considered the Inter-IThe Respondent's request for oral argument is denied because in our opinion the record,exceptions,and brief adequately present the issues and positions of the parties.2 Pursuant to the provisions of Section 3 (b) ofthe Act,the Board has delegatedits powers in connection with this case to a three-member panel[Members Houston,Murdock, and Styles].The Respondent requests the dismissal of the coinplaipt on the ground that the findingsof the Trial-Examiner-are not supported,by the preponderance of the evideppe and theTrial Examiner demonstrated bias and prejudice in crediting only those witnesses whosetestimony supported the complaint.It is the Board's established principle that a TrialExaminer's credibility findings are entitled to great weight,because in resolving conflictingtestimony he is in a position to observe the demeanor of the witnesses.WoodManufac-turing Company,95 NLRB 633;Somerset Classics,Inc.,90 NLRB 1676.A careful analysisof the record reveals no bias or prejudice on the part of the Trial Examiner and persuadesus that the Trial Examiner's findings in this case are supported by the preponderance ofthe evidence.The Respondent contends also that the complaint should be dismissed on grounds relatingto the compliance status ofthe Localand the International.The fact of compliance bya labor organization which Is required to comply is a matter for administrative determina-tiou;;alnl is net 110e4ble4b-tho .Itles.Moreover,the Board is admidistratively satisfiedthat the Local and the International are, and have been, in comNia'nce *e all.material,times.SeeSunbeam Corporation,94 NLRB 844 ;Swift&Company,94 NLRB 917 ;cf.Highland Park Manufacturing Company,340 U. S. 929.We hereby deny the Respond-ent's motion to dismiss the complaint.102 NLRB No. 27. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report,' the Respondent's exceptions and brief, and the en-tire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingaddition : 5Subsequent to the filing of its exceptions to the Intermediate Report,the Respondent on October 7, 1952, applied for leave to amend itsanswer to the complaint to the effect that it had received from itsemployees a statement that 145 of the 149 employees then on the pay-roll requested the Respondent not to recognize the Union. In theevent the Board does not concede the accuracy of this statement, theRespondent desires the Board to reopen the record to take furtherevidence thereon.Where an employer has, as in the instant case, un-lawfully refused to bargain with a union which, at the time of suchrefusal, represented a majority of the employees, the Board finds itnecessary in order to effectuate the policies of the Act to require theemployer to bargain with the union, despite its failure thereafter toretain its majority eConsequently, further proof of such loss ofmajority could not affect our determination that the issuance of anorder requiring the Respondent to bargain with the union is necessaryto remedy its violation of Section 8 (a) (5).Accordingly, we herebydeny the application of the Respondent.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that the Respondent, Poultry Enterprises,Inc., its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Meat Cut-ters & Butcher Workmen of North America, Local 442, A. F. of L.,4We note and correct the following minor misstatements or inadvertent errors in theIntermediate Report,none of which affect the Trial Examiner's ultimate conclusions, orour concurrence therein :(1)The TrialExaminer stated that on February 23, 1951, the Union had been authorizedby 73 employees of the 133 in the appropriate unit to represent themThe record showsthat71 employees filed union authorization cards by the specified date(2)The Trial Examiner found that four of Respondent'switnesses remembered onlythat Martin had said nothing about closing the plant during the meetings called by theRespondentAlthough thetestimony of these witnesses reveals that they could rememberlittle else about the meetings,they did testifythat Martin had said he would pay as muchas the other plants in the community.Two of them also testifiedthat Martintold theemployeestheycould do astheypleased about joining or staying out of the Union.(1)Marvin Owen should read Marvin Owens.SThe General Counsel contendsthat (1) Bennie Talton's attendance at a union meetingon March 6,1951,and (2) a unilateral wage increase in June 1951 were violative of theAct.The Trial Examiner found it unnecessary to mule on the issue of surveillance byTalton and concluded that the wage increase was not contraryto the Actno exceptions thereto, we shall not disturb these findings of the Trial Examiner.6 SeeGeigy Company,Inc,99 NLRB 822, and cases cited therein. POULTRY ENTERPRISES, INC.213as the exclusive representative of all its employees in the appropriateunit with respect to rates of pay, wages, hours of employment, andother conditions of employment.(b)Promising benefits to its employees to discourage self-organi-zation; threatening to close its plant if it has to deal with the Union;polling of the employees on the question of proceeding with unionorganization; interrogating its employees concerning their union affili-ations; preparing and distributing revocation forms to its employeeswhich revoke authority previously given the Union to represent themin collective bargaining matters; and surveilling union meetings.(c) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to formlabor organizations, to join or assist Amalgamated Meat Cutters &Butcher Workmen of North America, Local 442, A. F. of L., or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protec-tion or to refrain from any or all of such activities, as guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganiza-tion as a condition of employment, as authorized in Section8 (a) (3)of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Upon request, bargain collectively with Amalgamated MeatCutters & Butcher Workmen of North America, Local 442, A. F. of L.,as the exclusive bargaining agent of all its employees in the afore-said unit, with respect to rates of pay, wages, hours of employment,and other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement.(b)Post at its plant in Gainesville, Georgia, copies of the noticeattached to the Intermediate Report marked "Appendix A." 7Copiesof said notice to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by Respondent's representative,be posted by Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.T This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order"In the caption thereof. In theevent this Order is enforced by a United States Court of Appeals,there shall be substitutedfor the words, "Pursuant to a Decision and Order,"the words"Pursuant to a Decree ofthe United States Court of Appeals,Enforcing vn Order."250933-vol.102-53-15 214DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director for the Tenth Region (Atlanta,Georgia), in writing, within ten (10) days from the date of thisOrder what steps Respondent has taken to comply herewith.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and series of amended charges duly filed by Amalgamated MeatCutters & Butcher Workmen of North America, Local 442, A. F. of L., hereinaftercalled the Union, the General Counsel of the National Labor Relations Board, bythe Regional Director for the Tenth Region (Atlanta, Georgia), issued a com-plaint dated March 18, 1952, against Poultry Enterprises, Inc., hereinafter calledthe Respondent alleging that the latter had engaged and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act as amended,61 Stat. 136 (29 U. S. C., Supp. I, See. 141et seq.),hereinafter referred to asthe Act.With respect to the unfair labor practices the complaint as amended at thehearing alleges in substance that : (1) the Respondent on or about February 28,1951, and at all times thereafter refused and continues to refuse to bargain col-lectively with the Union as the exclusive representative of the employees in anappropriate unit, with respect to rates of pay, wages, hours of employment, andother conditions of employment ; and (2) on different dates from March 1951through July 1951, the Respondent through its officers, supervisors, and repre-sentatives specifically named, interrogated its employees about their union mem-berships, sympathies, activities, and desires ; spied upon and kept undersurveillance the union meetings and activities of its employees ; threatened itsemployees with economic reprisals if they became or remained members of orassisted the Union; promised economic benefits to induce its employees to refrainfrom joining, assisting, or remaining members of the Union, solicited withdrawalsfrom the Union from its employees and coerced its employees into signing suchrevocations.The Respondent's answer duly filed, in part admitted certain allegations of thecomplaint, but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held in Gainesville, Georgia, on April 21, 22,23, and 24, 1952, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The General Counsel, counsel for the Respondent, andthe representative of the Union participated in the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to intro-duce relevant evidence, to argue the issues orally upon the record, and to filebriefs and proposed findings and conclusions.A brief and proposed findings andconclusions were received from the Respondent on June 2, 1952, and has beenduly considered.During the course of the hearing, various motions were made by counsel forthe Respondent to dismiss the complaint on procedural grounds and on the merits.These motions where not denied or granted at the hearing are disposed of by thefollowing findings and recommendations.A motion by the General Counsel toamend paragraph 9 of the complaint to delete therefrom the names of SalesManager Roark and Foreman Jones and the dates alongside said names wasgranted without objection.A motion by the General Counsel made at the endof the hearing to conform the pleadings to the proof with respect to formal mat-ters such as dates, the spelling of names and the like was granted without POULTRY ENTERPRISES, INC.215objection.At the close of the hearing the General Counsel and counsel for theRespondent presented oral argument to the Trial Examiner.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTPoultryEnterprises,Inc., is a Georgia corporation having its principal officeand place of businessin Gainesville, Georgia, whereit is engagedin thebusinessof processingpoultry.In thecourseand conduct of itsbusiness operationsduringa representative 12-month period, the Respondent purchased live poultryvaluedin excessof $2,000,000 practically all of which poultry was obtained fromsourcesinside the State of Georgia.During the same periodsales of dressedpoultry were valued in excess of $2,000,000, about $1,000,000 of which amountrepresents the value of poultry sold and shipped to customers located outside theState of Georgia.The Respondent's answer admits and it is hereby found thatthe Respondent is engaged in commerce within themeaningof the Act.See alsoCase No. 10-RC-1299 where the Board found that the Respondentis engaged incommercewithinthe meaningof the Act.IT.THELABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America, Local 442,A. F. of L., is a labor organization within the meaning of the Act, admitting tomembership employees of the Respondent.'III.THE UNFAIR LABOR PRACTICESA. PreliminarystatementThe details related hereinafter arose within the framework of these moregeneral facts : During January, February, and March 1951, the Union heldseveral meetings in its efforts to organize the employees of the poultry-dressingplants in the Gainesville, Georgia area.Edward Manley, a former employeeof the Respondent testified that a number of Respondent's employees spoketo him about the possibility of a union organization in the plant to assist themto obtain better working conditions and more hours.Manley obtained a sup-ply of union cards from the Union's international representative Bob Ackermanat a meeting he attended early in February for the Swift & Company employees.Manley signed up several employees and additional cards were signed by em-ployees at their homes and at the plant before starting work and during theirlunch hours.During the period February 16 through February 23, 73 employeessigned cards authorizing the Union to represent them in collective bargainingmatters with the Respondent.On February 27, 1951, William Katz, an inter-national representative of the Union, sent a letter by registered mail to theRespondent, which was received by the Respondent on February 28, advisingthat the Respondent's employees had selected the Union to represent theirinterests in the matter of collective bargaining affecting hours, wages, and work-ing conditions and requesting a meeting to negotiate a contract at Respondent'searliest convenience.Simultaneously therewith the Union filed a petition forcertification of representatives with the Board.Under date of February 28, theRespondent in a letter signed by J. H. Martin, president, advised the Union'Itwas so stipulated by the parties during the hearing in Case No. 10-RC-1299. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDthat on thebasisof itspresent information the Union's request to be recognizedas bargainingagent for Respondent's employees was denied.On March 12 theUnion filed an unfair labor practice charge in this matter.On or about March19, during the course of an investigation of the Union's representation petition,a meeting was held attended by a Board fieldexaminer,Martin, and S. G.Stewart, Jr., Respondent's generalmanager.The appropriateunitwas dis-cussed and the Board fieldexaminerallegedly advised the Respondent's rep-resentatives that it could consent to an election or it could continueto refuseto bargain, in which event the Board would holda hearingin thematter and,if sufficient showing wasmadeby the Unionregardingits representation of theemployees, an election would be directed by the Board.Martin indicated that hewould like a delay in the holding of the election? Shortly after the above-describedmeetingMartin addressed four separate groups of employeesregard-ing the Unionand generalconditions in the plant at meetings held over a 2-week period during the latter part of March, in the showroom of his Chevroletagency, located in another part of town.On April 6 the hearing in the repr3-sentation case was held. In the meantime, practically all of the employees whohad authorized the Union to act for them in collective-bargainingmatters, aswell as employees who had notsigned union cards, signed slipsrevoking theauthority previously given the Union.On April 23 the BoardissueditsDeci-sionand Direction of Election in Case No. 10-RC-1299 setting forth that anelection by secret ballot was to be conductedamongthe employees of a definedappropriate unit not later than 30 days after the date of the said decision.OnApril 30 the Union, upon information received that Respondent had engagedin other unfair labor practices, filed an amended charge with the RegionalOffice of the Board. On May 3, by direction of the Board, an order amendingthe previously issued Direction of Election was issued striking therefrom thewords "as early as possible but not later than 30 days from the date of thisDirection," and substituting therefor the words, "at such time as the RegionalDirectordeems anelection may appropriately be conducted."Further amendedunfair labor practice charges were filed by the Union with the Board's RegionalOffice.During June 1951 the Respondentgranted an across-the-board wageincrease to its employees.On or about July 8, 1951, a foreman of the Respond-ent is alleged to have surveilled a union meeting.The Union requested permis-sion to withdraw its petition for certification of representatives previously filedin Case No. 10-RO-1299 and on March 20, 1952, an order permitting the with-drawal of the petition was granted by the Board. In the interim, on March 18,1952, the complaint in this matterwas issued.B. The refusal to bargain; interference, restraint, and coercion1.The appropriate unitThe amended complaint alleges, the Respondent's answer admits, and itishereby found that all production and maintenance employees, includingtruck drivers of the Respondent's Gainesville, Georgia, plant, excluding officeclerical employees, guards, and all supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act e2 Stewarthad Just recovered from a siege of the mumps at the timeof thismeeting.Since theincubationperiod for this disease is 9 to 21 days and the female employees inthe planthad not had the disease,Martin questioned the field examiner as to whether theelection could be delayed until a laterdate witha view to possibly preventing other em-ployees in the plant from contracting the disease.8The Board in its Decision and Direction of Election issued on April 23, 1951,in CaseNo. 10-RC-1299 found the above-described unit appropriate. POULTRY ENTERPRISES,INC.2172.Representation by the Union of a majority in the appropriate unitAt the hearing there was received in evidence Respondent's payroll for theweek ending March 3, 1951, showing a total of 133 employees for that week.The parties stipulated at the hearing that 67 employees signed union authoriza-tion cards on various dates between February 16 and February 23, 1951, in-clusive.'In addition, the General Counsel adduced testimony from 6 employeeswho identified their signatures on union authorization cards signed on variousdates between February 16 and February 21, 1951, inclusive.The Respondentattacked the validity of the signature on the card of James Graham, Jr.WhileGraham testified that his handwriting was poor and he was not certain thathe signed the card, he stated unequivocally that at the time the card was givenhim by employee Ed Manley, a leading protagonist for the Union, it was hisopinion that the employees needed a union and upon returning the card toManley it was his (Graham's) intention to have the Union represent him. Ifind that the Graham card was valid. Thus on February 23, 1951, the Unionhad been authorized by 73 employees of the 133 in the appropriate unit torepresent them for the purposes of collective bargaining.'I find that on February 23, 1951, and at all times material thereafter, theUnion was and now is the duly designated representative of a majority of theemployees in the aforesaid appropriate unit for the purposes of collectivebargaining.3.The refusal to bargain ; interference, restraint, and coercionThe record does not disclose any history of collective bargaining in theRespondent's plant prior to February 1951.Manley testified, that at the timethe Union was conducting its organization campaign, in several of the poultry-dressing plants in Gainesville, some of Respondent's employees indicated theirdesire for a union to assist them in obtaining better treatment and betterworking conditions.Manley obtained a batch of union-authorization cardswhich he distributed to Respondent's employees and also successfully solicitedmemberships from a number of employees. As noted hereinabove, within aperiod of a week from February 16 to February 23, 73 employees signed author-izations to the Union to represent them in matters of collective bargaining.William Katz, international representative of the Union, testified withoutcontradiction, that upon receiving the signed union-authorization cards fromthe employees, he visited Respondent's plant on February 26 and spoke toFred Roark, Respondent's sales manager and assistant plant manager.Katztold Roark that the Union represented a majority of Respondent's employeesand was in a position to negotiate a collective-bargaining contract in theirbehalf.Roark advised Katz that he should see J. H. Martin, president ofRespondent, who was located elsewhere.Katz attempted several times to+ The stipulation included in addition to the 67 set forth above,the signed union-authorization cards of Louise Dean bearing date of March 7,1951, J. N. Farmer, Jr., andRufus Morrison both bearing date of March 15, 1951.a The General Counsel contended that A. N. Jones and Bennie Talton whose namesappear on the payroll referred to hereinabove were foremen and supervisors within themeaning of theAct.TheRespondent asserted they were production and maintenanceemployees and should be included in the appropriate unit.As to A. N. Jones no proofwas adduced by the General Counsel regarding his work status.Since there is no validreason in the record for excluding him from the appropriate unit he will be included.There is considerable conflicting testimony regarding the duties and authority of BennieTalton.In view of the clear majority as indicated above I find it unnecessary to resolvethis issue. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDcontact Martin at the Respondent's plant and the Martin Chevrolet Agency'by telephone and personally without success.Under date of February 27, Katz sent the following letter to Respondent :Dear Mr. Martin :The poultry workers under your employ in the Pine Street plant, haveselected our organization, the Amalgamated Meat Cutters & Butcher Work-men of North America, A. F. of L., to represent their interests in the matterof collective bargaining affecting hours, wages and working conditions.We are in a position to meet with you to negotiate a contract at yourearliest convenience.Trusting that you will give this matter your immediate attention, Iremain.On the same day the Union filed a petition for certification of representativeswith the Board's Regional Office, docketed under Case No. 1O-RC-1299.On February 28 Martin replied to the Union's request to bargain collectivelywith the following letter addressed to Katz :Dear Sir:On the basis of our present information your request to he recognized asbargaining agent for our employees is denied.The Union did nothing further in pursuit of its request to bargain with theRespondent.Nor did the Respondent make any inquiries of the Union regard-ing the alleged representation of the majority of the employees or of the appro-priateness of the unit it purported to represent.Stewart testified that he foundout for the first time at the instant hearing that the Union represented a majorityof Respondent's employees.On or about :March 19 a conference was held to discuss the Union's petitionfor certification of representatives, attended by Martin, Stewart, and BoardField Examiner George. Stewart testified that George advised the Respondentit could agree to a consent election or continue to refuse to bargain in whichevent the Board would order an election. On cross-examination, Stewartadmitted that the discussion with George encompassed among other mattersthe appropriate unit and the Union's showing of interest and George told theRespondent's representatives that that was not a question which Respondentcould resolve by checking the signed cards, but would ultimately be decidedby the Board.Shortly after the above-noted conference, the Respondent held 4 separatemeetings over a 2-week period with different groups of employees in the show-room of the Martin Chevrolet Agency.Wallace Nix, foreman of production,explained that the employees were in a state of confusion and could not work.Some employees inquired if the rumor was true that if they did not join theUnion they would lose their jobs.Others asked him what Martin had to sayabout it.Nix testified that he asked Martin if he would see the employees ingroups, answer their questions, and put their minds at easeStewart testifyingregarding the reason for the meetings, stated that employees inquired if theywould lose their jobs if they did not join the Union and since he was at a lossto advise them, he thought Martin "could get them straight" by talking to them.Stewart was unable to recall any of the employees who talked to him.Grace Williams a former employee and member of the union organizing com-mittee, denied that she at any time requested Nix for the opportunity to talkwith Martin, nor was she aware of or did she hear any employees make such aThe Martin Chevrolet Agency in which J.H. Martin has an interest,is located inGainesville about a half mile distant from Respondent's plant. POULTRYENTERPRISES,INC.219request.Umie Mae Dockery, presently employed by the Respondent, testifyingas its witness, stated that Nix told the employees that Martin was going toconduct a meeting and wanted the employees to attend. I do not credit thetestimony of Nix or Stewart in this regard.The employees were given transportation to the meeting place in the auto-mobiles of Nix and Stewart.'They were paid for the time spent at the meeting.In attendance at all of the meetings in addition to the employees and Martin,were Stewart, Nix, and Mrs. J. H. Martin, wife of Martin and a joint stock-holder with him in the Respondent corporation.Martin talked to the employees about the Union, and among other things, itsorganizational activities at the poultry-dressing plants in Gainesville.Marvin Owen, an employee of the Respondent from June 1949 until October1951, testified that Martin told the employees that he would pay them as muchas any plant paid in which the Union represented the employees.Martin alsotold the employees that the poultry-dressing plant gave him his smallest incomeand that since he "already had his living made he did not have to run it to makea living."Martin inquired of each employee individually if he would continueto work for the Respondent if the wage scale was the same as that in union-organized plants and not attempt to bring the Union into Respondent's plant, orproceed with the union organization.Owen admitted that during the courseof the meeting, Martin said this was a free country and the employees couldjoin or not join the Union as they pleased.Era Chastain, a former employee, testified that at the meeting she attended,Martin told the employees that if they did not join the Union, he would see to itthat they would receive as much wages as the employees in any of the otherpoultry-dressing plants.In this regard, Chastain in response to a leading ques-tion, testified that Martin said he always paid as high wages as any plant inthe business and he would continue his policy in order to keep his best employees.Iova Cowart, who has worked intermittently for the Respondent since theplant started operating, in substance testified similarly to Chastain. In addi-tion Cowart testified that Martin inquired of the employees if they wanted theUnion to come into the plant.Nora Evans, employed by the Respondent for 3 years, corroborated Owen'stestimony regarding Martin's statement about the fact that he "already had hisliving made."Evans testified further that during the meeting she attended,Martin said that he did not want the employees to join the Union and threatenedto close down the plant before he would deal with the Union.Martin referredto the fact that the Chevrolet Agency had been the source of his livelihood beforehe started the poultry-dressing plant and would continue to be.Louise Dean, an employee for 2 months at the time of the Unionorganizingcampaign, testified that while Martin told the employees at the meeting sheattended that he had always paid as high wages as other plants in the industryand would continue that policy whether or not the employees joined the Unionin order to hold on to the best employees, he nevertheless made it clear thatRespondent did not want a union representing the employees in its plant. Deanalso testified that at the opening of the meeting, Mrs. Martin read a clipping froma Miami,Florida, newspaper, describing a strike by employees in a laundry andMartin commented that Respondent did not want a union and have "anythinglike that happen here."Grace Williams, an employee of the Respondent from 1950 until April 1951;and a member of the union organizing committee, testified that Martinsaid thathe would rather not have a union in Respondent's plant and he would pay as7 Some employees used their own cars. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDmuch as the Swift & Company, plant, if the employees abandoned their effortstoward the union organization.Martin, according to Williams, also said theemployees would work more hours than they had been.'Williams further testi-fied on cross-examination that Martin told the group they had the right to joinor not join the Union, but supplemented this statement with the comment that"he could close the doors to the place any time he wanted to."Lillian Hambrick testifying as a witness for the Respondent admitted on cross-examination that Martin asked some of the employees who attended the meetingwith her why they wanted the Union.It is interesting to note that although the plant had been in operation since1942, the Respondent never found it necessary to hold even one meeting withits employees previous to their union organizing efforts and the Union's requestto bargain.As found hereinabove, the Respondent's explanations for the Mar-tin meetings are not credited.Wallace Nix, supervisor of production, who attended all of the Martin meet-ings, denied that he heard Martin tell the employees that if the Union wasbrought into the plant to represent them in collective-bargaining matters, hewould close the plant down or that he was not compelled to run the plant since"he already had a living made." On the contrary, Nix testified that Martinstated that he needed the plant; that anybody in the chicken business had tohave a plant in order to operate ; that if he did not have a plant he could notbuy chickens from farmers in the country ; and that it would be "foolish" toremain inthe chicken business in a big way without a poultry-dressing plant.Nix testified further that with respect to wages, Martin told the employeesitwas his policy to pay the same as the competing plants and if he did not,Respondent would lose its best help.Martin according to Nix said, "if you join[pointing to an employee], and you don't join [pointing to another employee],you both get the same money. It don't make a bit of difference. You are onyour own. You don't have to join, but you can join if you want to. It won'tinterfere with your job one way or the other."Stewart denied that Martin mentioned closing the plant or that "he alreadyhad a living made" at any of the meetings.Regarding future wages, Stewart'stestimony differed from Nix's.Martin, according to Stewart, told the employeeshe would pay the same as the "average plant" scale, but specifically excludedthe Swift & Company plant.Martin mentioned that he paid the mechanics inhis automobile agency and the employees of his feed store the same rates ascompetingbusinessesin similar lines.Mrs. J. H. Martin, in effect corroborated the testimony of Nix and Stewart.She testified also that Martin, in answer to the question, "if we have a union,will we get a bonus?" replied "that when we have a union-.-it would help setthe policy, the pay and the bonuses, or anything else-so he could not give theman answer,without their say so."The testimony of Nix, Stewart, and Mrs. J. H. Martin, hereinabove set forth,was not convincing. I do not credit it.The Respondent also adduced testimony from a number of employee witnesses.William Parks, a truck driver, presently employed by Respondent, attendedthree meetings and helped transport other employees in his car.He was paidfor the time thus spent. Parks denied that Martinsaidanything about clos-ing the plant.He did not observe a poll taken of employees, nor did he seeMartin point his finger at each employee and ask them any questions. Parkstestified that Martin did not say anything about the employees joining or not9 Thereis some evidence in the record that the employees had not been working full40-hour weeks. POULTRY ENTERPRISES, INC.221joining the Union. In fact Parks stated that Martin did not mention the Unionat all.Parks from his demeanor on the witness stand impressedme as an un-reliable and untrustworthy witness. I do not credit his testimony.The memory and forgetfulness of employeesDessieLee Smith, Mandy LouStephens, RubyMae Hammond,and Lottie Howell, testifying as Respondent'switnesses,as to whatMartinsaid at the meetings they attended, were almoststartling in their unanimity.All denied that Martin mentioned anything aboutclosing the plant, but could not remember anything else he said. I do not credittheir testimony.I was impressed with the credibility of Owen, Chastain, Cowart, Evans, Dean,and Williams, as reflected by the reasonableness of their overall testimony andtheir attitudeand demeanoron the witness stand and find that the statementsattributed toMartin were made substantially as testified to by the saidwitnesses.It was stipulated at the hearing that of the 131 employees on Respondent'spayroll for the week ending April 7, 1951, 127 signed revocationsof unionauthorization bearing date April 3, 4, 5, 6, or 7.° Stewart testified that severalemployees inquired how they could withdraw from the Union. Stewart con-sulted with Respondent's lawyer, Judge Wheeler, who advised Stewart thatwithdrawal could be accomplished, that he had previously been called on thematter by some employees and instructed them how it could be done.10 Laterthat day a revocation form was dictated to one of Respondent's stenographersover the telephone by Judge Wheeler.It was runoff on the ditto machine atthe Martin Feed & Poultry Co., (owned by Mr. and Mrs. J. H. Martin) andbrought to Stewart's office.The form reads as follows :National Labor Relations Board10th RegionPeachtree-7th Building50 Seventh Street, N. E.Atlanta, GeorgiaHaving heretoforesigned anagreement authorizing the AmalgamatedMeat Cutters and Butcher Workmen of North America to represent me andin my behalf, to negotiate and conclude all agreements as to wages, hoursand all other conditions of employment, I hereby expressly revoke theauthority so given and now deny tosaidnamed organization the right torepresent me in any way with my employment or in any other way.This- day of -, 1951,-----------------------------Employeeof Poultry Enterprises, Ino.Stewart testified that therevocation forms were placed onthe desks in themainoffice occupied by himself and Roark,somewere placed in the employee'swaiting room and in the stenographer's office.11Withinminutes afterthe revo-cation forms were delivered to the plant,a number ofemployeeswho were inStewart's office signed them and left them there.Others were signedin different*Included in this group were some employees who had not previously signed union-futhorizationCards as for example employee Dockery.10 The parties stipulated that JudgeWheeler receiveda telephone call at his home onenight from a female employee who sought information on withdrawing from the Union.Judge Wheelertold thecaller that in his opinion if she had made up her mind to withdrawfrom theUnion withoutcoercion of any kind she could do it.Judge Wheelerdictateda formof revocation to the employeewhich in substance is the oneset forth,supra.11 Stewartalso explained that theforms were not distributed around the plant but weretaken fromhis desk byemployees and placed by the latter in various parts of the plants. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDparts ofthe plantwhile theemployeeswereat work. Stewart testified that "allseemedto get back into my office someway."The forms were kept in the Re-spondent's filesuntil the date of thehearing herein.Owen testified that while at his position on the conveyer chain he saw someemployees signing forms.Owen approached Nix who was there and inquiredwhat the men were signing. Nix asked him if he had signed a union card.Upon Owen's affirmative reply Nix asked if he wished to revoke the authoriza-tion previously given to the Union and gave him a blank form which Owensigned.Nix testifying regarding this incident stated that he had obtained a batch ofrevocation forms from the office and at the request of several employees broughtthem to the rear of the plant in the vicinity where Owen was working.Whilesome of the employees were signing forms, Owen asked Nix for one and signed it.Nix denied that he inquired into Owen's union membership. As previouslyfound Nix was not a convincing witness. From his demeanor he impressed meas anunreliable witness.I do not credit his denials and find that the incidentwith Owen regarding the signing of the revocation form took place substantiallyas testified to by Owen.Cowart testified that Nix asked her if she wanted tosign"a paper" revokingher union authorization.She told him she did and went to Stewart's officewhere she signed one and left it there.Nix did not specifically deny this incident.He unequivocally denied that he ever requested any employee to sign a revocationform.I credit Cowart's testimony regarding this incident.Dean testified that she had been asked by Nix one day as she was going tolunch if she wanted to sign a revocation form. She did not answer.On April 4,in the course of performing her work she went to Nix for something, told himitwas her birthday and she "might as well sign it."Nix according to Dean said"you wouldn't sign a better thing on your birthday."Nix then brought her aform whichshe signed.Testifying regarding this incident, Nix denied that he gave Dean a revocationform at her work position and asked her to sign.He stated that a few daysafter the bulk of employees had signed the forms, Dean came to the office at lunchtime and requested a revocation form which the office girl gave her. I do notcredit Nix's testimonyand findthat Dean signed the revocation form substan-tially under the circumstances testified to by her.ClydeHammond,a packer presently employed by Respondent testified crediblythat Nix said to a number of employees "if you wanted to sign the paper to keepoff the Union, do it or not as you please."Hammond obtained a form fromStewart's desk which he signed and left there.Williams testified that a few days before shesignedthe revocation form onApril 4,she was askedby Nix ifshe was going to signto which she replied thatshe did not know. She signed the form in the office with Nix and the office girlpresent.The following day Williams asked Nix if all theemployeeshad signed.Nix said all but two or three.Williamsinquired"if we signed those would thatkeep the Union fromcomingin."Nix replied that "he hopedso."Williamsthen asked what would happen if she had not signed the form.Nix, according toWilliams, said "it could havemeantwhether [I] [kept my] job or not,"Nix testifying in contradiction to Williams, stated thatafterWilliams signedthe form she asked what would have happened if she had not signed. Nixreplied "not a thing in the world. It would not havemadea bitof differencein the world if you signed it or did not sign it-it would not havemade a bitof difference."I do not credit Nix's testimony.On April 6 the hearing in Case No. 10-RC-1299 tookplace resulting in aDecision and Direction of Electionissued by the Board on April 23.The Board POULTRYENTERPRISES, INC.223found the appropriate unit to be as set forthinfraand directed an election to beconducted "not later than 30 days from the date of this Direction."On April 30, amended unfair labor practice charges were filed by the Union.On May 3, the Board amended its Direction of Election by striking therefromthe words "as early as possible, but not later than 30 days from the date of thisDirection" and substituting therefor the words, "at such time as the RegionalDirector deems an election may appropriately be conducted."During the month of June the Respondent, without consulting the Union,unilaterally increased the wages of its production and maintenance employeesfrom 75 cents to 80 cents an hour. Stewart testified that he obtained informa-tion that a competitor, Piedmont Poultry Co., was paying 80 cents an hour andassuming that to be the general pay rate, Respondent instituted the increasedpay rate.Dean testified credibly that on Sunday July 8, while she and several otheremployees were attending a union meeting at the home of one Eldridge Robinson"located on the Atlanta highway, she observed Nix and another person seatedin an automobile parked on the side of the highway facing the home where themeeting was being held.Dean stated that the car remained in the same positionfor approximately 45 minutes and could be seen from the living-room windowwhere the meeting was being conducted.According to Dean neither Nix nor theother occupant of the car left it during the entire period it was parked.Nix admitted that he was in the parked car as testified to by Dean.He deniedhowever, that it was with the intention to spy on a union meeting.He testifiedthat he had dinner with his brother-in-law on a Sunday afternoon. Afterdinner his brother-in-law who was in the trucking business asked him to takea ride down the road so that he could head off one of his trucks to give the drivera message before he reached town. They parked in a position located justbefore a fork in the road leading into town'sNix testified further that he wasnot aware that a union meeting was to take place at approximately this locationbefore he was taken there by his brother-in-law.As previously indicated Nix'stestimony was generally unconvincing and not credible. I do not credit hisexplanation for being in the parked car facing the Robinson home at a timewhen the union meeting was being held there and find that he was there inten-tionally for the purpose of surveilling the meeting.'"Robinson was an employee of the Gainesville Mill.Dean testified that the meeting wasattended by Gainesville Mill employees and some of Respondent's employees were supposedto attend.U This was at the side of a grocery store opposite the Robinson home on the Atlantahighway.14The amended complaint alleges the attendance of Bennie Talton, claimed by theGeneral Counsel to be a foreman, at the March 6 union meeting at the Dixie Hunt Hotelwas surveillance in violation of Section 8 (a) (1) of theAct.Ifind It unnecessary tomake any further finding or conclusion with respect to this incident. Interference, re-straint, and coercion of Respondent's employees has been found hereinabove In the sur-veillance of the union meeting by Nix.This finding provides an adequate basis for aneffectiveremedial order and a conclusion of surveillancein the Taltonincident will addneither to the character of the violation nor to the scope or breadth of the remedy.Chicago Typographical,86 NLRB 1041 ;Water Front Employer'sAssociation of thePacificCoast,90 NLRB 1021. In view of this I will not resolve the conflictingtestimony re-garding Talton's alleged supervisory status or rule on the motion to strike certain testi-mony of Grace Williams, a General Counsel's witness that she did not Invite Talton toattend the union meeting, because In Its Inconsistency with the testimony of Talton,another General Counsel witness, It tended Improperly to Impeach Talton's testimony. Inote however, that if it were necessary to rule on the said motion It would be denied. SeeWigmore on Evidence,Vol. III,Sec. 907.See alsoMoultrie Repair Co. v. Hill,120 Ga.730; 48 S. E. 143 where the court said "While the rule is that a party cannot Impeach hisown witness'by proof of general bad character, nor by proof of contradictory statements,unless it is shown that he has been entrapped by the witness, still It has never been heldthat a party is bound by the testimony of his witness to such an extent that he cannotintroduce other evidence which disproves the facts testified to by the witness."See alsoHollinsworth v. State,79 Ga. 607, 4 S. E. 560;Cronan v. Roberts,65 Ga. 678. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about March 18, 1952, the Union requested withdrawal of its petitionfor certification of representatives.An order permitting withdrawal of thesaid petition was issued by the Board on March 20, 1952. The instant complaintwas issued on March 18, 1952, as aforesaid.Concluding Findings(a)As tointerference, restraint, and coercionThe record reveals and it is hereby found that during the course of his talkswith the employees, Martin told them, among other things, that this was afree country and the employees could join or not join the Union as they pleasedand that he would pay as much as the other plants paid whether or not therewas a union. These statements, however, were interspersed with his threatsto close the plant before he would deal with the Union ; with his promise ofbenefits to the employees if they did not join the Union; and with the pollingof the employees as heretofore found.Under the circumstances, Martin's openlystated neutrality toward the Union did not mitigate the interference inherentin the threats, promises of benefits, and interrogation.SeeSomerset Classics,Inc.,90 NLRB 1676;J. J. Newberry,88 NLRB 1638;Kalleher and Mee, Inc.,87 NLRB 410.The Respondent also contended at the hearing and in its brief that the with-drawal of the employees from the Union was a voluntary act without coercionon the part of Respondent.While there is no evidence in the record that anyemployees were directed to resign from the Union with an explicit threatthat they would be discharged or otherwise penalized for failure to doso, it isnevertheless established than an employer violates Section 8 (a) (1) of theAct, where as here, it actually prepared the revocation forms, participated inthe distribution of the same to the employees, and permittedthe useof its officesfor the signing and filing of the said forms. SeeAmericanBottlingCompany,99 NLRB 345;Louisville Container Corporation,99 NLRB 81;Phillips andButtorff Manufacturing Company,96 NLRB 1091;Southern Block and PipeCorporation,90 NLRB 590;Lindley Box and Paper Company,73 NLRB 553.See alsoThe Red Rock Companycase, 84 NLRB 521, where the Board heldthat the handing or exhibiting by the employer to its employees of documentspurporting to deny the Union's authority to represent them in bargaining withthe employer was tantamount to compulsion to sign them.The General Counselin oral argumentcontended that the unilateral wage in-creasewhich Respondent gave its employees in June 1951 was violative of theAct.The amended complaint fails to allege this act as a violation.As notedpreviously, testimony was adduced by the parties regardingthe wage increaseand it was fully litigated.The General Counsel relies on the fact that theUnion had previously demanded recognition and its petition for certification ofrepresentatives was pending.He also attempted to prove thatRespondent'swagescale in previous years was generally lower than other poultry-dressingplants in thearea.On the other hand, Stewart testified crediblythat he as-sumed thatthe rate paid by Piedmont Poultry Co.,of 80 cents an hour wasthe general pay rate for all plants and therefore he institutedthe wage increase.There is no evidence that the wage increasewas discussedby the Union withthe Respondent or that it attempted to do so. In view of theabove, I findthat the record does not support a finding that the wageincreasein June 1951was violative of the Act.SeeKalleherand Mee, Inc., supra;Dixie MercerizingCompany,86 NLRB 285. POULTRY ENTERPRISES, INC.225On the basis of the foregoing,the preponderance of the evidence,and therecord as a whole, I conclude and find that by the following enumerated acts,the Respondent interfered with, restrained,and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act,in violation of Section8 (a) (1) thereof:(a)Martin's promise to the employees that he would pay them as much asany plant paid in which the Union represented the employees,if they did notjoin the Union.(b)Martin's threat that he did not have to run the poultry-dressing plant tomake a living, and his further threat to close it down before he would dealwith the Union.(c)Martin's polling of the employees on the question of proceeding with unionorganization or continuing to work without a union if the wage scale was thesame as in unionized plants.(d)Martin's promise of more hours if the employees would abandon theirefforts toward union organization.(e)Nix's questioning of Owen as to his union membership when the latterrequested a revocation form.(f)The preparation of the revocation forms and distribution of same to em-ployees wherein it was stated that the particular employee who signed revokedthe authority given the Union to represent him in collective-bargaining matters,and which forms as they were signed in the general manager's office and otherparts of the plant were left with the general manager and kept by the latteruntil the hearing herein.(g) Surveillance of a union meeting on July 8 with Nix.(b)A8 to the refusal to bargainAs has been set forth hereinabove, the Union, having theretofore been desig-nated by a majority of the employees in the appropriateunit astheir collective-bargaining representative, wrote the Respondent on February 27, 1951, re-questing the Respondent to meet with it at its earliest convenience to negotiatea collective-bargaining contract.On February 28, 1951, Martin, acting for theRespondent, replied in writing denying the Union's request to be recognized asthe bargaining agent for the Respondent's employees.The basis for this denialwas "our present information."The complaint alleges that the Respondent hasillegally refused to bargain with the Union since that date.When an employer acts in good faith he may, of course, without subjectinghimself to an infraction of Section 8 (a) (5) of the Act, challengea union'sasserted majority and require proof of such majority by an election or otherappropriate method. It is the Respondent's contention that at the March 19conference on the Union's representation petition, when Martin, Stewart, andField Examiner George were present it sought information as to whether theUnion represented a majority of its employees.And it was then informed bythe field examiner that it could consent to an election to determine the ques-tion or continue to refuse to bargain in which event a Board-directed electionwould be held. In this situation, continues the Respondent, the Board havingbefore it a petition for certification of representatives filed by the Union withfull knowledge of the number of employees who had signed union cards, theUnion acquiesced in having the question determined by an election and therebywaived any right to complain.It is undisputed that the Union executed a waiver in the usual form.By theexecution of the waiver, the Union agreed in effect that in the event an electionwere held and the result of the election were adverse to it, it would not make 226DECISIONSOF NATIONALLABOR RELATIONS BOARDuse of the alleged unfair labor acts and conduct of the Respondent which pre-ceded the date of the election and which were the basis of the charge filed onMarch 12, 1951, as evidence that the Respondent interfered with the conduct ofthe election.In this case however, no election was ever conducted and as amatter of fact the amended unfair labor practice charges filed on April 30, 1951,were never waived.Furthermore, the waiver is purely an administrative processof the Board.By it the Union did no more thdn agree with the Board that itwould participate in an election and take its chances that the previous conductof the Respondent would not so seriously influence the employees as to affecttheir votes.The undersigned does not agree with the Respondent that the waiverextended to, or that it could extend to, the unfair labor practices committed bythe Respondent.For the Act, concerned as it is with the elimination of prac-tices interfering with commerce, has created public rights of enforcement ofwhich it has entrusted to the Board.Violations of the proscriptions of the Actmay not be waived or settled without the Board's approval. The Respondent'scontention is without merit.SeeThe Pickwick Company,69 NLRB 314. Cf.Denton Sleeping Garment Mills, Inc.,93 NLRB 329.Nor is it a defense to the Respondent's refusal to bargain that it acted uponthe erroneous statement of a field examiner that "it could continue to refuse tobargain" in which event the Board would direct an election to be held.Evenassuming arguendothat such a statement was made by the field examiner" itappears obvious from the record that it was made during a discussion while thefield examiner was attempting to get the parties to agree to a consent electionin order to obviate the necessity for holding a hearing.Moreover, previousto the conference with the field examiner, the Respondent had unequivocallyexpressed itself in the letter of February 28 set forth hereinabove, and havingrefused to bargain with the Union from the date, it cannot now rely upon allegederroneous advice of a Board agent.The task of making binding interpretationsof the Act is a judicial function vested in the Board with ultimate power to re-view in the courts. The field examiner's primary function is to investigatealleged charges of unfair labor practices and representation petitions.Further-more, one who commits an unlawful act because of an honest but mistaken under-standing of the law is not absolved from responsibility for his unlawful conduct.Cf.West Texas Utilities Company, Inc.,85 NLRB 1396 and cases cited therein;enforced 184 F. 2d 233 (C. A. D. C.) ; cert. den. 341 U. S. 939.In the instant case, as found hereinabove, the Respondent at no time challengedthe Union's majority and in fact made no effort to require the Union to prove itsmajority.In any event a challenge to a majority does not shield an employerif it is motivated not by a bona fide doubt as to the existence of the majority butrather by a rejection of the collective bargaining principle or by a desire to gaintime within which to undermine the Union's support. SeeThe Red Rock Com-pany, supra; Joy Silk Mills, Inc.,85 NLRB 1263, enforced as modified in respectsnot material here, 185 F. 2d 732 (C. A. D. C.).On the record of this case, there can be little doubt that despite its presentprotestations to the contrary the Respondent's refusal on February 28, 1951, tomeet or deal with the Union was not sincerely motivated but was actuated by apurpose to avoid its statutory duty to bargain by obtaining time within which itmight effectively move to dissipate the Union's strength.Shortly after receipt ofthe Union's demand the Respondent embarked upon a coercive course of conduct"Stewart testified that the fieldexaminermade the above-noted statement.However,.during oral argument, Respondent's counsel said that the field examiner told the Respondent"you can sit down and bargain with the Union or if you refuse we will order an election."This statement was made as the two alternativesopento the Respondent. POULTRYENTERPRISES,INC.227which revealed with unmistakeable clarity that the question with which it was,really concerned was not whether the Union in fact had a majority at the timebut rather how that majority, if it existed, could be subverted or destroyed.Asfound hereinabove, the Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act bythe various acts enumerated.As a climaxto a campaignto destroy the majoritystatus of the Union the Respondent prepared revocation forms which it dis-tributed to its employees and which were signed in the general manager's officewhereby the employees renounced the previous authorization given the Unionto represent them as their collective-bargaining agent.Within a short timeafter the revocation forms were received practically all of the employees signedthem (127 out of 129), including employees who had not previously signed union-authorization cards.The spirit of wholesome cooperation that is implicit in abona fide doubt does not normally find expression in such patent interferenceand restraint as was evinced here by Respondent.The Respondent's objectiveactions clearly belie its pretense of subjective good faith.Nor are the cases cited in Respondent's brief applicable to the facts herein,The Respondent is scarcely in a position now to complain that no proof of ma-jority was offered when it not only failed to request the submission of such proofbut after unequivocally stating that it would not recognize the Union as thebargaining agent for the employees "on the basis of [our] present information"it thereafter engaged in an antiunion course of conduct, thus disclosing beyondmistake that it would not have engaged in bargaining even if the proof had beenpresented.SeeEverett Van Kleeck & Co., Inc.,88 NLRB 785;M. H. DavidsonCompany,94 NLRB 142;Louisville Container Corporation, supra.As has been found above, the Union enjoyed a majority status at the timethe Respondent refused to bargain with it on February 28, 1951.The subsequentdefection as evidenced by the revocations of union authorizations is attributableto the Respondent's intervening unfair labor practices. It is axiomatic that anemployer may not by his own misconduct destroy a union's majority and thenclaim to be relieved of his duty to bargain with it on the ground that it no longerrepresents the majority of the employees.In anunbrokenline of decisions theSupreme Court, the courts of appeals and the Board have held that the appro-priate means to expunge the effects of a refusal to bargain is to require theemployer to bargain with the Union which before the unlawfully induced de-fection from its ranks was the majority choice. See M.H. Davidson Company,case,supra,and the cases cited therein.Upon the record as a whole, it is concluded and found that on February 28,1951, and thereafter, the Respondent unjustifiably refused to recognize andbargain with the Union as the exclusive representative of its employees in theappropriate unit and has thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Actin violation of Section 8 (a) (5) thereof.The Respondent has submitted a number of proposed findings and conclusions.Of the proposed findings 1, 2, 3, 4, and 6 are accepted.The remaining requestedfindings and the conclusions of law are rejected either because contrary to thefindings and conclusions made in the report herein, omnibus in nature, or sophrased that granting of them will confuse the findings and conclusions.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent, described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.v. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirma-tive action which will effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectivelywith the Union, the statutory representative in the appropriate unit. It willbe recommended that the Respondent bargain collectively with the Union andembody any understanding reached in a signed agreement.It has also been found that the Respondent has engaged in certain acts ofinterference, restraint, and coercion, by promising benefits to its employees ;by threatening to close the plant; by the polling of employees; by interrogation ;by preparing and distributing revocation forms to the employees, wherebythey revoked the authority given the Union to represent them in collectivebargaining matters ; and by surveillance of a union meeting. It will thereforebe recommended that the Respondent cease and desist therefrom.The Respondent's infraction of the Act herein found discloses a fixed purposeto defeat self-organization and its objectives.Because of the Respondent'sunlawful conduct and its underlying purposes, I am persuaded that the unfairlabor practices found are related to the other unfair labor practices proscribedby the Act and that the danger of their commission in the future is to beanticipated from the course of the Respondent's conduct in the past.Thepreventative purposes of the Act will be thwarted unless the remedial order iscoextensive with the threat. In order, therefore, to make effective the inter-dependent guarantees of Section 7 to prevent a recurrence of unfair laborpractices and to minimize strife which burdens and obstructs commerce andthus to effectuate the policies of the Act, it will be recommended that theRespondent be ordered to cease and desist from infringing in any mannerupon the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.Amalgamated Meat Cutters & Butcher Workmen of North America, Local442, A. F. of L.,is a labor organizationwithin themeaningof Section 2 (5) ofthe Act.2.All productionand maintenanceemployees, including truck drivers, of theRespondent'sGainesville,Georgia,plant,excluding office clerical employees,professionalemployees,guards,and allsupervisors as definedin the Act,constitute a unit appropriate for thepurposesof collective bargaining withinthe meaningof Section 9 (b) of the Act.3.At alltimes sinceFebruary 23, 1951, Amalgamated Meat Cutters & ButcherWorkmen of North America, Local 442, A. F. of L., hasbeen and now is therepresentative of the majority of the employees of the Respondentin the unitabove-described, for the purposes of collectivebargainingwithin themeaningof Section9 (a) of the Act.4.By refusing on February 28, 1951,and at all timesthereafterto bargaincollectivelywith AmalgamatedMeatCutters & Butcher Workmen of NorthAmerica, Local 442, A. F. ofL.,as the exclusive representative of all its POULTRY ENTERPRISES,INC.229employees in the aforesaid appropriate unit, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act.5.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondenthas engagedin and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the Labor ManagementRelationsAct of 1947,we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with AMALGAMATED MEAT CURTEES & BUTCHER WORKMEN OF NORTH AMERICA, LocAL 442, A. F. of L., asthe exclusive representative of all employees in the appropriate unitdescribed below.WE WILL Nor in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist AMALGAMATED MEAT CUTTERS & BUTCHERWORKMEN OF NORTH AMERICA, LoCAL 442, A. F. of L., or any other labororganization, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the National LaborRelations Act, as amended.WE WILL bargain collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, wages, hours of employment,and other conditions of employment,and if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is :All productionand maintenanceemployees including truck drivers,at our plant in Gainesville, Georgia, excluding office clerical employees,guards, and all supervisors as defined in the Act.All our employees are free to become or remain members of this union, orany other labororganization.POULTRY ENTERPRISES, INC.,Employer.Dated--------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.250983-vol. 102-53-16